TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00516-CR



                                Deandre Donta Brown, Appellant

                                                   v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 69329, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Deandre Brown seeks to appeal a judgment of conviction for murder. The district

court has certified that this is a plea bargain case and that Brown has no right of appeal. Accordingly,

the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Henson

Dismissed for Want of Jurisdiction

Filed: August 10, 2012

Do Not Publish